DISMISS and Opinion Filed March 20, 2020




                                      S
                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-19-01155-CV

                THERESA STUMON, Appellant
                             V.
 CHANCE OLIVER; HSBC BANK USA, NATIONAL ASSOCIATION AS
  TRUSTEE FOR ACE SECURITIES CORP. HOME EQUITY LOAN
  TRUST, SERIES 2005-RM1; LISLE PATTON; J. MEEK; ANTWYN
          BERRY AND/OR ALL OCCUPANTS, Appellees

                On Appeal from the 68th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-18-10279

                        MEMORANDUM OPINION
               Before Justices Partida-Kipness, Nowell, and Evans
                            Opinion by Justice Evans
      This appeal challenges the trial court’s March 25, 2019 judgment. Because

appellant timely filed what might be construed as a motion for new trial, the notice

of appeal was due no later than June 24, 2019 or, with an extension motion, July 9,

2019. See TEX. R. APP. P. 4.1(a), 26.1(a), 26.3. The notice of appeal, however, was

not filed until September 17, 2019.

      At our request, the parties filed jurisdictional letter briefs. Brashear v.

Victoria Gardens of McKinney, 302 S.W.3d 542, 545 (Tex. App.—Dallas 2009, no
pet.) (op. on reh’g) (timely filing of notice of appeal is jurisdictional). Nothing in

appellant’s letter brief, however, demonstrates our jurisdiction. Accordingly, as the

notice of appeal was untimely, we lack jurisdiction and dismiss the appeal. See TEX.

R. APP. P. 42.3(a); Brashear, 302 S.W.3d at 545.




                                           /David Evans/
                                           DAVID EVANS
                                           JUSTICE


191155P05




                                         –2–
                                   S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

THERESA STUMON, Appellant                   On Appeal from the 68th Judicial
                                            District Court, Dallas County, Texas
No. 05-19-01155-CV         V.               Trial Court Cause No. DC-18-10279.
                                            Opinion delivered by Justice Evans,
CHANCE OLIVER; HSBC BANK                    Justices Partida-Kipness and Nowell
USA, NATIONAL ASSOCIATION                   participating.
AS TRUSTEE FOR ACE
SECURITIES CORP. HOME
EQUITY LOAN TRUST, SERIES
2005-RM1; LISLE PATTON; J.
MEEK; ANTWYN BERRY
AND/OR ALL OCCUPANTS,
Appellees

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       We ORDER that appellees Chance Oliver; HSBC Bank USA, National
Association as Trustee for Ace Securities Corp. Home Equity Loan Trust, Series
2005-RM1; Lisle Patton; J. Meek; Antwyn Berry and/or All Occupants recover their
costs, if any, of this appeal from appellant Theresa Stumon.


Judgment entered March 20, 2020.




                                      –3–